          Case 7:19-cv-00053-HL Document 16 Filed 12/09/19 Page 1 of 11




                     THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA

 QUINTIS REAMS,                             )
                                            )   Civil Action No.
      Plaintiff,                            )   7:19-cv-00053-HL
 v.                                         )
                                            )
 MICHAEL ANGELO RESTAURANT,                 )   JURY TRIAL DEMANDED
 INC., and MICHAEL REGINA,                  )
                                            )
      Defendants.                           )
                                            )
 _________________________________

                    AMENDED JOINT MOTION TO APPROVE
                        SETTLEMENT AGREEMENT

        Plaintiff Quintis Reams (“Plaintiff”), and Defendants Michael Angelo

Restaurant and Michael Regina (“Defendants”) (Plaintiff and Defendants collectively

“the Parties”), jointly request that this Court approve the Parties’ settlement of the

above captioned matter. Because Plaintiff’s action and claims arise under the Fair

Labor Standard Act (“FLSA”), the Parties’ settlement agreement must be approved

by this Court and said approval must be entered as a stipulated final judgment.
        Case 7:19-cv-00053-HL Document 16 Filed 12/09/19 Page 2 of 11




I.    Legal Principles

      Pursuant to the case law regarding settlement of FLSA claims, there are two

ways in which claims under the FLSA can be settled and released by employees. First,

section 216(c) of the FLSA allows employees to settle and waive their claims under

the FLSA if the payment of unpaid wages by the employer to the employee is

supervised by the Secretary of Labor. See 29 U.S.C. 216(c) of the FLSA; Lynn’s Food

stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982). Second, in the

context of a private lawsuit brought by an employee against an employer under section

216(b) of the FLSA, an employee may settle and release FLSA claims against an

employer if the parties present the district court with a proposed settlement and the

District Court enters a stipulated judgment approving the fairness of the settlement.

Id.; see also Sculte, Inc. v. Gandi, 328 U.S. 108, 66 S. Ct. 925, 928 n. 8, 90 L.Ed. 1114

(1946); Jarrad v. Southeastern Shipbuilding Corp., 163 F.2d 960,961 (5th Cir. 1947).

In detailing the circumstances justifying court approval of an FLSA settlement in a

litigation context, the Eleventh Circuit has stated as follows:

      Settlements may be permissible in the context of a suit brought by
      employees under the FLSA for back wages because initiation of the
      action by the employees provides some assurance of an adversarial
      context. The employees are likely to be represented by an attorney who
      can protect their rights under the statute. Thus, when the parties submit
      a settlement to the court for approval, the settlement is more likely to
           Case 7:19-cv-00053-HL Document 16 Filed 12/09/19 Page 3 of 11




      reflect a reasonable compromise of disputed issues than a mere waiver
      of statutory rights brought by an employer’s overreaching. If a
      settlement in an employee FLSA suit does reflect a reasonable
      compromise over issues, such as FLSA coverage or computation of
      back wages that are actually in dispute, we allow the District Court to
      approve the settlement in order to promote the policy of encouraging
      settlement of litigation.

Lynn’s Food Stores, 679 F.2d at 1354.

      The settlement of the instant action involves a situation in which the Court may

approve the Parties’ settlement agreement to resolve and release Plaintiff’s FLSA

claims against Defendant. The proposed settlement arises out of an action brought by

the Plaintiff against his former employer, which was adversarial in nature. During the

litigation and settlement of this action, Plaintiff was represented by experienced

counsel.

      The Parties agree that the instant action involves disputed issues regarding the

payment of overtime wages under the FLSA. The Parties vigorously dispute the

number of overtime hours Plaintiff worked during his employment, as well as whether

Plaintiff received the required rate for overtime hours. The Parties further dispute

whether liquidated damages are appropriate. Defendants contend that they can satisfy

the elements of the “good faith defense” to liquidated damages, 29 U.S.C. § 260.

Plaintiff contends that liquidated damages are appropriate. The Parties also dispute

the applicable statute of limitations for Plaintiff’s claim as Defendant contends
           Case 7:19-cv-00053-HL Document 16 Filed 12/09/19 Page 4 of 11




Plaintiff is subject to a two-year statute of limitations. The Parties agree that the

settlement negotiated and reached by the Parties reflects a reasonable compromise of

the disputed issues. The Parties’ counsel discussed the disputed factual and legal

issues over the phone and over electronic mail. The parties ultimately mediated this

matter with Lee Parks, a seasoned mediator well versed in this area of law. The Parties

formulated and exchanged their own proposed settlement figures. The Parties then

engaged in settlement discussions, based upon their independent calculations. The

Parties, through their attorneys, voluntarily agreed to the terms of their settlement

agreements during negotiations. All parties were counseled and represented by their

respective attorneys throughout the litigation and settlement process.

III.    Summary of the Settlement

        The Parties’ settlement agreement is attached hereto as “Exhibit A”.1 During

the three years preceding the filing of Plaintiff’s overtime claim on April 11, 2019

(the maximum potential statutory period for his claim), Plaintiff contends that he

was paid less than time and a half his regular hourly rate for the overtime hours he

claims to have worked. During the three-year lookback period, Plaintiff’s regular

hourly rate ranged from $10.00 to $12.50. Plaintiff’s regular work schedule



1
  The parties have also resolved Plaintiff’s FLSA retaliation agreement by separate agreement given that FLSA
retaliation claim settlements are not subject to the Court approval requirement.
            Case 7:19-cv-00053-HL Document 16 Filed 12/09/19 Page 5 of 11




consisted of 40, or less hours per week. Plaintiff contends that he was required to

work additional hours beyond his regular schedule “off the clock” and that

Defendants paid him cash wages at less than time and a half his regular rate for such

hours.

         Through the course of negotiations at mediation the parties have reached a

settlement that provides Plaintiff with $11,064.78, less applicable wage

withholdings on half this amount. Of the total amount Plaintiff is receiving, half of

the amount ($5,532.39) has been allocated to alleged unpaid overtime wages and the

remaining half ($5,532.39) has been allocated to liquidated damages.

         This amount equates to payment for approximately 660.5 overtime hours and

full liquidated damages for such hours if, for the sake of compromise of disputed

facts, Plaintiff was paid $10.00 an hour for overtime hours and using a blended

regular hourly rate of $12.25 for ease of calculation.2 The parties agree that the

amount being paid to Plaintiff under this settlement very reasonably compensates

Plaintiff for any overtime hours he claims to have worked for less than the required

rate. Based on Defendants’ calculations, Defendants assert that the full value of



2
 Plaintiff’s required overtime rate for a regular hourly rate of $12.25 would be $18.37. Plaintiff contends that he
was paid cash wages for overtime hours at less than time and a half his regular hourly rate. Using a $10.00 amount
paid for the sake of compromise on a disputed factual issue, Plaintiff would be owed $8.37 per hour for any
overtime hours paid at that rate. Thus, using these figures, the $11,064.77 is receiving equates to payment of 660.5
overtime hours and full liquidated damages.
         Case 7:19-cv-00053-HL Document 16 Filed 12/09/19 Page 6 of 11




Ream’s claims equals $3,499.58 if Plaintiff Reams was successful on all assertions.

If Defendants are successful, the value of Plaintiff Reams’ claims would be $0.00.

      Pursuant to Plaintiff’s contingency fee agreement, Plaintiff’s counsel will

receive $8,000 in attorneys’ fees, which is less than the amount of time counsel has

incurred in representing Plaintiff, and $935.22 in expenses.

      Per the Court’s directive, Plaintiff provides the following additional analysis

regarding counsel’s time incurred in this matter. Counsel’s certification that the work

itemized has in fact been performed is “entitled to considerable weight on the issue

of time required.” Perkins v. Mobile Hous. Bd., 847 F.2d 735, 738 (11th Cir. 1988);

Frazier v. Wurth Indus. of N. Am., LLC, 2009 U.S. Dist. LEXIS 94444 (N.D. Ga.

2009). Indeed, this Circuit has stated that “[s]worn testimony that, in fact, it took the

time claimed is evidence of considerable weight on the issue of the time required in

the usual case and, therefore, it must appear that the time claimed is obviously and

convincingly excessive under the circumstances.” Perkins, 847 F.2d at 738.

      In making a fee request, “[c]ounsel ... should make a good faith effort to

exclude from a fee request hours that are excessive, redundant, or otherwise
              Case 7:19-cv-00053-HL Document 16 Filed 12/09/19 Page 7 of 11




unnecessary.” Hensley, 461 U.S. at 434; Norman, 836 F.2d at 1301. Counsel should

provide in the fee request the hours spent “with sufficient particularity.”3

ACLU v. Barnes, 168 F.3d 423,427 (11th Cir. 1999).

           The Court has determined that “compensable activities include pre-litigation

services in preparation of filing the lawsuit, background research and reading in

complex cases, productive attorney discussions and strategy sessions, negotiations,

routine activities such as making telephone calls and reading mail related to the case,

monitoring and enforcing the favorable judgment, and even preparing and litigating

the request for attorney's fees.” Weissinger, 2009 U.S. Dist. LEXIS 56789 (internal

citations omitted).

           Plaintiff’s attorneys and support staff have maintained detailed, accurate and

contemporaneous records of time spent working in this matter, which are attached

hereto as “Exhibit C”. Plaintiff’s attorneys further submit that they did not perform

any redundant, excessive, or otherwise unnecessary work in the representation and

that all of the work performed was reasonably necessary to properly represent

Plaintiff.4



3
 Plaintiff notes that all of the caselaw cited regarding the lodestar method for calculating fees deals with
determining the amount of fees to assess against a party that has not agreed to pay the fee at issue. Plaintiff’s counsel
submits that the lodestar analysis should not apply in determining whether a fee determined by a contingency
agreement as part of a negotiated settlement so long as the contingency percentage is reasonable.
4
    Exhibit B – Decl. of V. Severin Roberts.
        Case 7:19-cv-00053-HL Document 16 Filed 12/09/19 Page 8 of 11




      When determining the fees to assess against a party outside of the context of

a negotiated settlement, “[a] reasonable hourly rate is the prevailing market rate in

the relevant legal community for similar services by lawyers of reasonably

comparable skills, experience, and reputation.” Norman, 836 F.2d at 1299. The

prevailing attorneys’ own customary or usual billing rates are an important factor to

be considered by the court. Blum, 465 U.S. 886, 895; Weissinger, 2009 U.S. Dist.

LEXIS 56789 (“The applicant attorney’s customary billing rate for fee-paying

clients ordinarily is the best evidence of his market rate”).

      Plaintiff’s counsel has recited in detail his experience and background in the

attached declaration. In Brown v. Refuse Materials, Inc., an FLSA action, this Court

requested additional information to approve an FLSA settlement, including

Plaintiff’s attorneys’ hourly rates. Civil Action No. 7:13-cv-37 (HL) (2014).

Attorney Roberts provided his previous $300 hourly rate, as of close to six years

ago, to the Court in the Brown action. Id.. The Court approved Plaintiff’s motion for

settlement approval in Brown after receiving counsel’s supplementation on rates and

hours incurred in the representation.

      As of August 5, 2019, Plaintiff’s counsel and support staff had incurred 43.75

hours of work in the representation of Plaintiff resulting in $9,708.75 in fees based

on their respective hourly rates set forth in the table below. While Plaintiff’s counsel
         Case 7:19-cv-00053-HL Document 16 Filed 12/09/19 Page 9 of 11




presently charges $400.00 per hours for services, Plaintiff herein provides the Court

with the value of time associated with a $300.00 rate for Attorney Roberts. As to the

$125.00 rate associated with Paralegal Linda Petmecky, the Court has previously

held a $125.00 paralegal as reasonable in the Middle District of Georgia. See

Oconee Cty. Sch. Dist. v. A.B., No. 3:14-CV-72 (CDL), 2016 U.S. Dist. LEXIS 1788,

at *5 (M.D. Ga. Jan. 7, 2016).

 Timekeeper            Role        Hours Spent      Hourly Rate      Total

 V. Severin Roberts    Attorney    24.30            $300.00          $7,290.00

 Linda Petmecky        Paralegal 19.35              $125.00          $2,418.75



III.   Conclusion

       The Parties jointly and respectfully request that this Court approve the

settlement agreement of the Parties, and dismiss this action, with prejudice.

       A proposed Order granting the relief requested herein is attached to this

Motion as Exhibit “D” hereto.

       Respectfully submitted, this 9th day of December, 2019.

BARRETT & FARAHANY, LLP


 /s/ V. Severin Roberts                    /s/ C. Jason Willcox
 V. Severin Roberts                        C. Jason Willcox
 Georgia Bar No. 940504                    Georgia Bar No.: 760322
      Case 7:19-cv-00053-HL Document 16 Filed 12/09/19 Page 10 of 11




Attorney for Plaintiff               Attorney for Defendants
Barrett & Farahany, LLP              Moore Clarke DuVall & Rodgers, P.C.
1100 Peachtree Street, NE            2829 Old Dawson Road (31707)
Suite 500                            Post Office Drawer 71727
Atlanta, Georgia 30309               Albany, Georgia 31708
(404) 214-0120                       (229) 888-3338
(404) 214-0125 (facsimile)           (229) 888-1191 (facsimile)



                                  *With permission by VSR
          Case 7:19-cv-00053-HL Document 16 Filed 12/09/19 Page 11 of 11




                     THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA

 QUINTIS REAMS,                               )
                                              )   Civil Action No.
      Plaintiff,                              )   7:19-cv-00053-HL
 v.                                           )
                                              )
 MICHAEL ANGELO RESTAURANT,                   )   JURY TRIAL DEMANDED
 INC., and MICHAEL REGINA,                    )
                                              )
      Defendants.                             )
                                              )
 _________________________________


                          CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the Joint Motion for Settlement

Approval with the Clerk of Court using the CM/ECF system which will

automatically send email notification of such filing to all attorneys of record.

        This 9th day of December, 2019.

                                                     s/V. Severin Roberts
                                                     V. Severin Roberts
                                                     Georgia Bar No. 940504


BARRETT & FARAHANY
1100 Peachtree Street, N.E.
Suite 500
Atlanta, GA 30309
(404) 214-0120
Email: vsroberts@bf-llp.com
